Per Curiam
Michael Lewis appeals from his conviction by jury on one count of second-degree burglary. He brings three points on appeal, challenging the sufficiency of the evidence to support his conviction, the circuit court's denial of his request for a mistrial based on prosecutorial comments during closing argument, and the court's limitation on voir dire questions. For reasons fully explained in a Memorandum provided to the parties, we find no error and affirm the judgment of conviction.
AFFIRMED. Rule 30.25(b)